DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/28/21 have been fully considered but they are not persuasive.
On page 6 regarding claim objections, Applicant agues amendments overcome the claim objections.
The Examiner respectfully disagrees, noting not all the objections were addressed. These are accordingly maintained.
On page 6 regarding 112 1st paragraph rejection to claim 5 Applicant simply “disagrees” with the Examiner’s factor E of the level of predictability in the art, since “the application provides examples of materials that may be utilized to achieve such a feature”. Applicant argues [0049] describes “the specific guidance that porosity may be controlled to promote or prohibit tissue ingrowth” and also paragraphs [0055] and [0060] which state the same. Applicant argues since the application identified ePTFE as something which could be modified to achieve or prohibit ingrowth, and thus with that guidance the material and material property selection for tissue ingrowth “would be well-understood”. Applicant argues that since many materials are listed doesn’t mean the claim doesn’t have support.
at all how the material would be controlled to prevent tissue ingrowth, does not overcome the rejection of record. The Examiner notes that not only is the specification not enabled for such a feature, Applicant’s response hasn’t even adequately explained how they believe this promotion  is happening.
On page 7 regarding 112 1st paragraph rejection to claim 6 Applicant again argues the Examiner’s Wands factor analysis with regards to the level of predictability in the art is improper, since the Applicant provides examples of materials that “may be utilized to achieve such a feature”. Applicant argues that [0050] states that “a thin but strong covering may be implemented to provide the tensile strength to a device” and also identifies material such as ePTFE which could be modified to achieve a tensile strength. Applicant argues that this guidance is sufficient for a person of ordinary skill to understand the material property selection for tensile strength. Applicant argues further 
The Examiner respectfully disagrees, as above, noting that the simple statement that a membrane might be present and might have a specific material, Applicant has completely neglected any explanation of how a membrane might be used, configured, or otherwise applied to “enhance tensile strength” of the filament. Applicant’s statement that they believe there is a different level of predictability, without even providing evidence for how there is a different level of predictability, isn’t enough to overcome the rejection of record. The Examiner notes that not only is the specification not enabled for such a feature, Applicant’s response hasn’t even adequately explained how they believe this enhancement is happening.
On pages 7-8 regarding prior art rejections Applicant agues the amendment made overcomes the rejection of record since Mangiardi does not have a non-degradable membrane. 
 The Examiner respectfully agrees but notes that this is a simple material change of the membrane. As Applicant is aware, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). Further, although Applicant hints that Mangiardi might not be modifiable to have the membrane be non-degradable but there is no part of Mangiardi that states anything near to the idea Applicant suggests. In fact, Mangiardi simply requires the membrane to have a slower degradation rate. A biostable membrane would of course, meet such a limitation. The applicant is further advised that not constitute a teaching away from a broader disclosure or nonpreferred embodiments, even if such nonpreferred embodiments are described as somewhat inferior. See In re Susi, 169 USPQ 423 (CCPA 1971), and In re Gurley, 31 USPQ2d 1130 (Fed. Cir. 1994). For a reference to be considered to teach away from a proposed modification such reference must criticize, discredit, or otherwise discourage the proposed combination. In re Fulton, 73 USPQ2d 1141 (Fed. Cir. 2004). As Mangiardi does none of these, it is suitably able to be modified.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 is objected to for referring to “the fracture” with improper antecedent basis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 5 is rejected since the specification is not enabled for how the membrane would be “configured to prevent tissue ingrowth”. 
Addressing now the "Wands" factors (MPEP 2164.01 (a)).
(A) The breadth of the claims: The claims are wide in scope as they are simply drawn to a “medical device” with a filament and a membrane.
(B) The nature of the invention: The invention is directed to medical device which has a degradable filament surrounded by a membrane which is intended to catch any fragments thereof upon degradation. 
(C) The state of the prior art: The creation of a generalized medical device which is made of both a membrane and a filament is well-known in the art. For example, see Da Rocha (US 20060147612 A1), Mangiardi (US 20140356407 A1), Wilcox (US 20090240323 A1), Schaffer et al. (US 20170119936 A1) among others. 
(D) The level of one of ordinary skill: The level of ordinary skill in the art would be high, as a general “medical device” design requires intimate knowledge of biology, biologically compatible materials, medical treatments, structural engineering, and engineering mechanics. 
(E) The level of predictability in the art: While the use of a medical device which includes both a filament and a membrane is exceptionally common, the 
 (F) and (G) The amount of direction provided by the inventor and the
existence of working examples: The Applicant states in paragraph [0049] that “In certain instances, the membrane 102 is configured to promote tissue ingrowth, tissue attachment or tissue encapsulation and in other instances, the membrane 102 is configured to prevent tissue ingrowth. These two states may be affected by designing the membrane component to be porous and controlling the pore size. The porosity of the membrane 102 may control the rate at which the filament 100 degrades.” This is the only part of the specification which gives any guidance as regards how tissue ingrowth might be prevented. However, these three sentences don’t actually guide a person as to what one would do to prevent tissue ingrowth. For example, would the pore size be decreased? Pores eliminated? Would the interconnectivity of pores (or lack thereof) affect tissue ingrowth? The specification only having recited a vague hint that the membrane being “porous and controlling the pore size” would enable both tissue ingrowth, as well as prevent tissue ingrowth. Clearly, this guidance is not enough for a 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The level of experimentation required to decide what type, size, amount, interconnectivity, etc. of pores would prevent ingrowth vs. prohibit ingrowth of tissue through hundreds of possible membrane materials (each with their own different hydrophobicity/hydrophilicity and other surface properties which could affect ingrowth), each with hundreds of methods of production thereof to impart different qualities, and which can be any size/dimension/thickness, is large based on this disclosure which doesn’t give any working examples. 

Claim 6 is rejected since the specification is not enabled for how the membrane would be “enhance tensile strength of the filament”. 
Addressing now the "Wands" factors (MPEP 2164.01 (a)).
(A) The breadth of the claims: The claims are wide in scope as they are simply drawn to a “medical device” with a filament and a membrane.
(B) The nature of the invention: The invention is directed to medical device which has a degradable filament surrounded by a membrane which is intended to catch any fragments thereof upon degradation. 
(C) The state of the prior art: The creation of a generalized medical device which is made of both a membrane and a filament is well-known in the art. For example, 
(D) The level of one of ordinary skill: The level of ordinary skill in the art would be high, as a general “medical device” design requires intimate knowledge of biology, biologically compatible materials, medical treatments, structural engineering, and engineering mechanics. 
(E) The level of predictability in the art: While the use of a medical device which includes both a filament and a membrane is exceptionally common, the specification lists hundreds of materials from which the membrane can be made, which gives no level of specificity as to what materials would actually enhance tensile strength, let alone whether different manufacturing processes, thicknesses, physical construction (e.g. the presence of pores), coatings, surface treatments, etc. would affect whether or not the membrane enhances the tensile strength of the filament. Thus, the level of predictability in this broad art area with broad recitation of materials and no specificity as regards what affects tensile strength of the filament is exceptionally low.  
 (F) and (G) The amount of direction provided by the inventor and the
existence of working examples: The Applicant gives no working examples of what membrane might enhance tensile strength of the filament. Applicant simply recites a few times that the membrane “may be configured to enhance tensile strength of the filament” without any guidance as regards how, why, what thickness would achieve this purpose, what materials, methods of application, etc. 
 (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The level of experimentation required to . 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangiardi (US 20140356407 A1) in view of Taylor et al. (US 20200121441 A1) hereinafter known as Taylor.
Regarding claim 1 Mangiardi discloses a medical device (abstract) comprising:
a filament (Figure 2a item 21) which is degradable (abstract) and forms a scaffold (Figure 1 and [0005]); and 
a membrane arranged about the filament (Figure 2a item 23) and configured to contain fragments of the filament and maintain structure of the scaffold in response to the fracture or degradation of the filament (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Mangiardi discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus.),
but is silent with regards to the membrane being non-degradable.
However, regarding claim 1 Taylor teaches wherein membranes surrounding biodegradable implants can be non-degradable ([0081]). Mangiardi and Taylor are involved in the same field of endeavor, namely medical devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Mangiardi so that the membrane is non-degradable such as is taught by Taylor as an obvious alternative to the membrane being entirely degradable. Both are well-known well-understood alternatives in the art and aren’t patentably distinct from one another. The Examiner notes the goal of Mangiardi is simply to catch degradation products of the underlying degradable filament, and thus the amount of time the membrane is present is not considered to be essential by Mangiardi.
Regarding claim 2 Mangiardi discloses the medical device of claim 1 substantially as is claimed,
wherein further discloses the filament is absorbable and configured to degrade over time ([0061] degradable inner core).
Regarding claim 4 Mangiardi discloses the medical device of claim 1 substantially as is claimed,
configured to promote tissue ingrowth onto the membrane, tissue attachment onto the membrane, or tissue encapsulation of the membrane (this is a functional limitation of the membrane (see explanation in the rejection to claim 1 above). See also [0050]).
Regarding claim 5 Mangiardi discloses the medical device of claim 1 substantially as is claimed,
wherein Mangiardi further discloses the membrane is configured to prevent tissue ingrowth onto the membrane (This is stated as a functional limitation of the membrane (see explanation in the rejection to claim 1 above). As the Examiner best understands (see 112a rejection above) the lack of pores would prevent tissue ingrowth: see Mangiardi [0060] where the membrane fully covers the metal filament without pores/openings ([0061]). This is understood to prevent tissue ingrowth into the membrane.).
Regarding claim 6 Mangiardi discloses the medical device of claim 1 substantially as is claimed,
wherein Mangiardi further discloses the membrane is configured to enhance tensile strength of the filament ([0060 states that the membrane degrades completely before the underlying filament, which, as the Examiner best understands, leads to an inherent enhancing of tensile strength of the filament.).
Regarding claim 15 Mangiardi discloses an implantable medical device (abstract) comprising:
configured to degrade over time into a plurality of fragments following implantation (This is stated as a “functional limitation” of the filaments (see explanation in the rejection to claim 1 above). See also Mangiardi’s abstract: the filaments are made of degradable metal), the plurality of fragments including one or more fragments of a first minimum size (this is considered to be inherent); and 
a sheath element (Figure 2a item 23) at least partially covering the structural element (Figure 2a), the sheath element including a membrane ([0060] a thin biodegradable polymer coating is understood to be a membrane) and being configured to capture and retain the one or more fragments of the first minimum size during degradation of the one or more filaments (this is stated as a functional limitation of the membrane (see explanation in the rejection to claim 1 above). Since Mangiardi discloses all the structural features which would be required to perform the functional language, they anticipate the claimed apparatus.),
but is silent with regards to the sheath element being non-degradable.
However, regarding claim 15 see the rejection/modification in the rejection to claim 1 above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 8 is/are rejected under 35 U.S.C. 102 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mangiardi as is applied above.
Regarding claim 8 Mangiardi discloses the medical device of claim 1 substantially as is claimed,
wherein Mangiardi further discloses the filament includes a cross-section that is at least one of uneven, jagged, star-like, and polygonal (see, for example Figure 3b in which the cross-section of the device is elliptical or oval. This is understood to be “uneven” (i.e. “not uniform” or “unequal”)). Alternatively the person of ordinary skill in the art at the time the invention was filed would have found it obvious to modify the cross-section of the filament to be uneven: it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Mangiardi.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        01/10/22